

	

		II

		109th CONGRESS

		1st Session

		S. 996

		IN THE SENATE OF THE UNITED STATES

		

			May 11, 2005

			Mr. Burns (for himself,

			 Mr. Enzi, and Mr. Thune) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Veterans' Affairs

		

		A BILL

		To improve the Veterans Beneficiary Travel Program of the

		  Department of Veterans Affairs.

	

	

		1.Short titleThis Act may be cited as the

			 Veterans Road to Health Care Act of

			 2005.

		2.Improvement of

			 Veterans Beneficiary Travel Program

			(a)Payments for

			 certain additional medical care

				(1)In

			 generalSection 111(b)(1) of title 38, United States Code, is

			 amended by adding at the end the following:

					

						(G)A veteran whose travel is in

				connection with treatment or care for a non-service-connected disability at a

				non-Department facility, if the treatment or care—

							(i)is provided upon the recommendation

				of medical personnel of the Department; and

							(ii)is not available at the Department

				facility at which such recommendation is

				made.

							.

				(2)Effective

			 dateThe amendment made by paragraph (1) shall take effect on

			 October 1, 2005, and shall apply with respect to fiscal years after fiscal year

			 2005.

				(b)Calculation of

			 expenses of travel

				(1)In

			 generalNotwithstanding any other provision of law, in

			 calculating expenses of travel for purposes of the Veterans Beneficiary Travel

			 Program, the Secretary of Veterans Affairs shall utilize the mileage

			 reimbursement rates for the use on official business of privately owned

			 vehicles, as prescribed by the Administrator of General Services under section

			 5707(b) of title 5, United States Code.

				(2)DefinitionIn

			 this subsection, the term Veterans Beneficiary Travel Program

			 means the program of payment or reimbursement for necessary expenses of travel

			 of veterans and their beneficiaries prescribed under sections 111 and 1728 of

			 title 38, United States Code, and under any other provisions of law

			 administered by the Secretary of Veterans Affairs for payment or reimbursement

			 for such travel expenses.

				

